DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20170193299 A1) cited in IDS filed on and hereinafter referred to as Cho, in view of  TAYLOR CLARK et al. (US 2018-018997 4 Al) cited in IDS filed on and hereinafter referred to as Taylor
Claim 1, Cho discloses a method for determining a plane, the method comprising of: performing region segmentation; (Cho, [0023]; and fig.1 segmenting a plane from input image data, selecting a representative plane among the segmented planes, and recognizing a spatial structure by using the representative plane) and determining, based on the result of region segmentation, three-dimensional (3D) plane information of the multimedia information. (Cho, claim 10; and figure 2 wherein a spatial structure extracting unit matches a real object to the extracted spatial structure by using the representative plane and 3D posture information of a real object).
Cho does not explicitly disclose depth estimation on multimedia information and the result of depth estimation.
However, Taylor discloses receiving a 2D image from an input data set and generating estimated depth values of at least a portion of image pixels relative to a source imaging device as output, by a Machine Leaming algorithm module; and generating a source imaging sensor three-dimensional (3D) pose estimate relative to all points m image scene points as output m conjunction with image depth values (Taylor, claim 1)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Cho with the teachings of Taylor since they are both analogous in 3D visualization related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Cho with the teachings of Taylor in order to enable determining apparent scale of recognized 3D content from the original real scene, which permits a virtual object image/model to be placed in the scene at the appropriate scale and perspective relative to the viewer.
Claim 2. (Currently Amended) The method claim 1, wherein, the result of region segmentation contains two-dimensional (2D) plane information and semantic information corresponding to the 2D plane information. (Taylor, [0019]) (Cho, claim 1)

Claim 3. (Currently Amended) The method claim 2, wherein; performing the region segmentation on the multimedia information comprises: performing the region segmentation on the multimedia information by an unified deep learning network to obtain the 2D plane information and the semantic information corresponding to the 2D plane information. (Taylor, [0019])Claim 5, the method of claim 2 further comprising: adjusting the determined 3D plane information based on the semantic information and the spatial relationship information corresponding to the determined 3D plane information. (Cho, [0027] recognizing at the spatial structure may further include matching a real object with the extracted spatial structure by using the representative plane and 3D posture information of a real object and Taylor [0015] considering that the pose estimate may be coupled with semantic contextual data gathered through the segmentation and recognition of specific objects in a scene such as the 3D location and orientation vector of an identified floor plane object)

Claim 6. (Currently Amended) The method claim 5, wherein; adjusting the determined 3D plane information comprises: determining, based on the semantic information and the spatial relationship information corresponding to the determined 3D plane information, an association between 3D planes, and adjusting the determined 3D plane information by using the determined association. (Cho, [0027] recognizing at the spatial structure may further include matching a real object with the extracted spatial structure by using the representative plane and 3D posture information of a real object and Taylor [0015] considering that the pose estimate may be coupled with semantic contextual data gathered through the segmentation and recognition of specific objects in a scene such as the 3D location and orientation vector of an identified floor plane object)Claim 29 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 29.  

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho and Taylor, in view of  Jens Von Berg et al. (US 2008-0205716 Al) hereinafter Jen.
Claim 4, the combination of Cho and Taylor does not disclose the method of claim 1, wherein performing the region segmentation and the depth estimation on the multimedia information comprises: correcting the result of depth estimation based on the result of region segmentation; and/or correcting the result of region segmentation based on the result of depth estimation. 
Jen discloses the method of claim 1, wherein performing the region segmentation and the depth estimation on the multimedia information comprises: correcting the result of depth estimation based on the result of region segmentation; and/or correcting the result of region segmentation based on the result of depth estimation. (Jen [0073]; and figure 5 considering that the segmentation unit 16 comprises a correction means 165 for modifying the methods and/or results of the segmentation according to the user input given via the input means 8)

It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Cho and Taylor with the teachings of Jen since they are all analogous in image processing related field.
One ordinary skilled in the art at the time of filing of the claimed invention would have been motivated to combine the teachings of the combination of Cho and Taylor with the teachings of Jen in order to enhance processing time.
Claim 7, the combination of Cho and Taylor does not disclose the method of claim 1 further comprising: determining texture information of the multimedia information, and determining a texture absence region based on the texture information,wherein performing the region segmentation and the depth estimation on the multimedia information comprises: performing the region segmentation and the depth estimation for the determined texture absence region.
Jen considering that a model-based segmentation and a data-driven segmentation may be performed on the same image data and the results of these segmentations may be used
as first approximations of the image object to be segmented (Jen [0019]); and said model-based segmentation may include a mesh-based segmentation, a functional-approximation-based segmentation and/or combinations thereof and said data-driven segmentation may include a pixel-based segmentation, a boundary-based segmentation, a region-based segmentation, a texture-based segmentation, and a watershed-segmentation (Jen [0020])

It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Cho and Taylor with the teachings of Jen since they are all analogous in image processing related field.
One ordinary skilled in the art at the time of filing of the claimed invention would have been motivated to combine the teachings of the combination of Cho and Taylor with the teachings of Jen in order to enhance processing time.

Claim(s) 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, in view of  Reisner-Kollmann et al. (US 20150062120 Al) hereinafter Reisner.
Claim 8 (Currently Amended) A method for displaying augmented reality (AR) display information, the method comprising: determining three-dimensional (3D) plane information corresponding to multimedia information; (Cho, segmenting a plane from input image data, selecting a representative plane among the segmented planes, and recognize a spatial structure by using the representative plane (Cho [0023]; and figure 1), wherein a spatial structure extracting unit matches a real object to the extracted spatial structure by using the representative plane and 3D posture information of a real object (Cho claim 10; and figure 2).
Cho does not disclose displaying AR display information based on the 3D plane information corresponding to the multimedia information.
Reisner discloses that components of a computing device generate a three-dimensional (3D) model of a first object using properties associated with the first object and information associated with an AR plane (Reisner [0138])

It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Cho with the teachings of Reisner since they are both analogous in image processing related field.
One ordinary skilled in the art at the time of filing of the claimed invention would have been motivated to combine the teachings of Cho with the teachings of Reisner in order to enable successively identifying additional portions of a planar surface i.e. table, providing an efficient way of determining the actual extent of such a model of the planar surface using multiple visual images, utilizing that a computing device can dynamically and accurately update/improve planar representation over time by using information from newer images.

Claim 30 essentially recites the same limitations as claim 8. The rejection of claim 8 is applied to claim 30.

Allowable Subject Matter
Claims 9, 11-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9, no prior art discloses “The method claim 8, wherein displaying the AR display information based on the 3D 4Attorney Docket No.: 678-5750 PCT US (P24166-US/DMC) plane information corresponding to the multimedia information comprises: acquiring at least one of attribute information belonging to the 3D plane information and attribute information belonging to virtual display information; and displaying the AR display information based on the at least one of acquired attribute information belonging to the 3D plane information and/or attribute information belonging to virtual display information, wherein the attribute information belonging to the 3D plane information comprises at least one of the following: semantic information corresponding to the 3D plane information, associated attribute information corresponding to the semantic information, and physical attribute information of the 3D plane.

Claims 11-15 depend on allowable claim 9. Therefore, claims 11-15 are allowable for the same reasons as claim 9.  

Claim 17, no prior art discloses “The method claim 8, wherein, displaying the AR display information based on the 3D plane information corresponding to the multimedia information comprises: determining a driving evasion plane from the 3D plane information corresponding to the multimedia information; determining driving assistance information based on the driving evasion plane; and displaying the AR display information corresponding to the driving assistance information.  Claims 18 and 19 depend on allowable claim 17. Therefore, claims 18 and 19 are allowable for the same reasons as claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8290264 B2 Provided is an image processing method and apparatus. The image processing method includes receiving an image signal an image, detecting a feature of the image, and analyzing the image signal based on the detected feature of the image, performing segmentation on the image signal according to the analysis result, and performing image processing on the image signal according to the segmentation result.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/30/2022